2) Caption, civil cases



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


SILVESTRE BUSTOS,


                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-09-00061-CR

Appeal from the

41st District Court

of El Paso County, Texas 

(TC# 20040D02828) 

MEMORANDUM OPINION

 Pending before the Court is a motion to dismiss filed by the Appellant pursuant to
Tex.R.App.P. 42.2(a).  The motion is in compliance with Rule 42.2(a).  Accordingly, we grant the
motion and dismiss the appeal.

						GUADALUPE RIVERA, Justice

April 2, 2009

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)